EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of November
     , 2006 by and between XYBERNAUT CORPORATION, a Delaware corporation (the
“Borrower”), and EAST RIVER CAPITAL LLC, a Delaware limited liability company
(the “Lender”).

RECITALS

A. The Borrower and Xybernaut Solutions, Inc., a Virginia corporation (“XSI”,
and collectively with the Borrower, the “Debtors”) filed voluntary petitions for
relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) before the United States Bankruptcy Court for the Eastern District of
Virginia, Alexandria Division (the “Bankruptcy Court”).

B. The Lender has provided a secured revolving credit facility to the Debtors
pursuant to the Existing Loan Documents (as hereinafter defined) in their
jointly administered bankruptcy case, Case No. 05-12801 (the “Bankruptcy Case”).

C. The Plan of Reorganization (as hereinafter defined) has been confirmed in the
Bankruptcy Case pursuant to the Confirmation Order (as hereinafter defined) and
concurrently with the effectiveness of this Agreement, the Effective Date (as
hereinafter defined) has occurred and pursuant to the Merger Documents (as
hereinafter defined), XSI has merged into the Borrower with the Borrower being
the surviving corporation.

D. As further described in the Plan of Reorganization, among other terms and
conditions, the Lender has agreed to provide financing to the Borrower in the
aggregate principal amount of $950,000.00 (the “New Loans”) to fund payments to
its creditors under and in accordance with the Plan of Reorganization to provide
working capital.

E. The New Loans are to be comprised of a new Term Loan in the maximum principal
amount of $575,000, and a new Revolving Credit facility in the original
principal amount of $375,000 (including $200,00 in principal previously advanced
to the Borrower and currently outstanding, together with accrued interest,
premiums and other fees and charges) as further described herein and to be used
by the Borrower for the uses specified in this Agreement.

F. The Lender is willing to make the New Loans available to the Borrower upon
the terms and subject to the conditions, among others, set forth in this
Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the Loan or Loans described below and the
mutual covenants and agreements contained herein, and intending to be legally
bound hereby, the Lender and the Borrower agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:

“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health-care
insurance receivables, receivables arising out of the use of a credit or charge
card or information contained on or for use with the card, contract rights,
notes, drafts, instruments, acceptances, chattel paper, leases and writings
evidencing a monetary obligation or a security interest in, or a lease of,
goods, all rights to payment of a monetary obligation or other consideration
under present or future contracts (including, without limitation, all rights
(whether or not earned by performance) to receive payments under presently
existing or hereafter acquired or created letters of credit), or by virtue of
property that has been sold, leased, licensed, assigned, or otherwise disposed
of, services rendered or to be rendered, loans and advances made or other
considerations given, by or set forth in or arising out of any present or future
chattel paper, note, draft, lease, acceptance, writing, bond, insurance policy
(including, without limitation, the right to receive refunds of unearned
insurance premiums), instrument, document or general intangible, and all
extensions and renewals of any thereof, all rights under or arising out of
present or future contracts, agreements or general interest in goods which gave
rise to any or all of the foregoing, including all commercial tort claims, other
claims or causes of action now existing or hereafter arising in connection with
or under any agreement or document or by operation of law or otherwise, all
collateral security of any kind (including, without limitation, real property
mortgages and deeds of trust), Supporting Obligations, letter-of-credit rights
and letters of credit given by any Person with respect to any of the foregoing,
all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to any or all of the foregoing and all
equipment and general intangibles necessary or beneficial to retain, access
and/or process the information contained in those books and records, and all
proceeds (cash proceeds and non-cash proceeds) of the foregoing.

“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.

“Affiliate” means, with respect to any designated Person, any other Person,
(i) directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated,
(ii) directly or indirectly owning or holding five percent (5%) or more of any
equity interest in such designated Person, or (iii) five percent (5%) or more of
whose stock or other equity interest is directly or indirectly owned or held by
such designated Person. For purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of voting securities or other equity
interests or by contract or otherwise.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State are authorized or required to close.

“Chattel Paper” means a record or records (including, without limitation,
electronic chattel paper) which evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all proceeds (cash proceeds and noncash proceeds) of the
foregoing.

“Collateral” has the meaning described in Section 3.1 (Collateral).

“Confirmation Order” means the order captioned “Order Confirming the Debtors’
Joint Plan of Reorganization under Chapter 11 of the Bankruptcy Code” as entered
by the Bankruptcy Court on November      , 2006, in the Bankruptcy Case in the
form attached hereto as EXHIBIT A and incorporated herein, with such changes as
may be approved by the Lender in good faith.

“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.

“Deposit Account” means any demand, time, savings, passbook or other similar
account of the Borrower maintained with any bank or financial institution, all
funds, investment property, moneys, securities and other items on deposit at any
time and from time to time on deposit therein.

“DIP Order” means the final order of the Bankruptcy Court dated      , 2006,
authorizing the Debtors to obtain debtor-in-possession financing from the Lender
under the Existing Loan Documents and to grant security therefor.

“Effective Date” has the meaning given to such term in the Plan of
Reorganization.

“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside and allocated in-house
counsel attorney’s fees and expenses) of any nature whatsoever paid or incurred
by or on behalf of the Lender in connection with (a) any or all of the
Obligations, this Agreement and/or any of the other Financing Documents, (b) the
creation, perfection, collection, maintenance, preservation, defense,
protection, realization upon, disposition, sale or enforcement of all or any
part of the Collateral, this Agreement or any of the other Financing Documents,
including, without limitation, those costs and expenses more specifically
enumerated in Section 3.2 (Costs) and/or Section 8.3(Costs, Expenses and
Attorney’s Fees), and (c) the monitoring, administration, processing and/or
servicing of any or all of the Obligations, the Financing Documents, and/or the
Collateral.

“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and goods (other than inventory)
of every nature (including, without limitation, embedded software), presently
existing or hereafter acquired or created and wherever located, whether or not
the same shall be deemed to be affixed to real property, and all of such types
of property leased by the Borrower and all of the Borrower’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase), together with all accessions, additions, fittings,
accessories, special tools, and improvements thereto and substitutions therefor
and all parts and equipment which may be attached to or which are necessary or
beneficial for the operation, use and/or disposition of such personal property,
all licenses, warranties, franchises and General Intangibles related thereto or
necessary or beneficial for the operation, use and/or disposition of the same,
together with all Accounts, Chattel Paper, instruments and other consideration
received by the Borrower on account of the sale, lease or other disposition of
all or any part of the foregoing, and together with all rights under or arising
out of present or future documents and contracts relating to the foregoing and
all proceeds (cash proceeds and noncash proceeds) of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Existing Loan Documents” means, collectively, the Amended and Restated Secured
Promissory Note dated May 1, 2006, the Security Agreement dated March 23, 2006,
together with all documents, certificates, instruments and agreements executed
and delivered in connection therewith, in each case as amended, supplemented or
otherwise modified from time to time.

“Event of Default” has the meaning described in ARTICLE VII (Events of Default).

“Final Order” means an order or judgment of the Bankruptcy Court duly entered on
the docket of the Bankruptcy Court that (a) has not been modified or amended
without the consent of the Lender, or vacated, reversed, revoked, rescinded,
stayed or appealed from, except as the Lender may otherwise specifically agree,
(b) with respect to which the time to appeal, petition for certiorari,
application or motion for reversal, rehearing, reargument, stay, or modification
has expired, (c) no petition, application or motion for reversal, rehearing,
reargument, stay or modification thereto or for a writ of certiorari with
respect thereto has been filed or granted or the order of judgment of the
Bankruptcy Court has been affirmed by the highest court to which the order or
judgment was appealed and (d) is no longer subject to any or further appeal or
petition, application or motion for reversal, rehearing, reargument, stay or
modification thereof or for any writ of certiorari with respect thereto or
further judicial review in any form.

“Financing Documents” means this Agreement, the Revolving Credit Note, the Term
Note, the Intellectual Property Security Agreements, any control agreement or
agreements required by Lender to perfect its security interest in any Deposit
Accounts, any and all other promissory notes and any and all other documents,
instruments, guarantees, certificates, agreements, loan agreements, security
agreements, guaranties, deeds of trust, mortgages, assignments or other contract
with or for the benefit of the Lender, or securing or evidencing payment of any
indebtedness of the Borrower, previously, simultaneously or hereafter executed
and/or delivered by the Borrower, any guarantor and/or any other Person in
connection with any Loan or any of the other Obligations, all as the same may be
amended, modified, restated, substituted, extended and renewed at any time and
from time to time.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, causes of action in tort or equity, contract rights, judgments, customer
lists, software, patents, trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of the Borrower’s business
symbolized by and associated with any and all trademarks, trademark licenses,
copyrights and/or service marks), royalty payments, licenses, letter-of-credit
rights, letters of credit, contractual rights, the right to receive refunds of
unearned insurance premiums, rights as lessee under any lease of real or
personal property, literary rights, copyrights, service names, service marks,
logos, trade secrets, amounts received as an award in or settlement of a suit in
damages, deposit accounts, interests in joint ventures, general or limited
partnerships, or limited liability companies or partnerships, rights in
applications for any of the foregoing, books and records in whatever media
(paper, electronic or otherwise) recorded or stored with respect to any or all
of the foregoing, all Supporting Obligations with respect to any of the
foregoing, and all equipment and general intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all proceeds (cash proceeds and noncash proceeds) of the foregoing.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.

“Hazardous Materials” includes all materials defined as hazardous wastes or
substances under any environmental Laws, petroleum, petroleum products, oil and
asbestos, and any substance the presence of which on any property now or
hereafter controlled, owned or acquired by the Borrower is prohibited by any Law
similar to those set forth in this definition; and any other substance which by
Laws requires special handling in its collection, storage, treatment or
disposal.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, that provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the exposure to fluctuations in interest or exchange
rates, loan, credit exchange, security or currency valuations or commodity
prices.

“Indebtedness for Borrowed Money” of a Person means at any time the sum at such
time of (a) indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) any obligations of such Person in
respect of letters of credit, banker’s or other acceptances or similar
obligations issued or created for the account of such Person, (c) Lease
Obligations of such Person with respect to capital leases, (d) all liabilities
secured by any Lien on any property owned by such Person, to the extent attached
to such Person’s interest in such property, even though such Person has not
assumed or become personally liable for the payment thereof, (e) obligations of
third parties that are being guarantied or indemnified against by such Person or
that are secured by the property of such Person; (f) any obligation of such
Person under or with respect to an employee stock ownership plan or other
employee benefit plan; (g) any obligation of such Person or a ERISA Affiliate to
a Multi-employer Plan of Reorganization (as those terms are used under ERISA);
and (h) any obligations, liabilities or indebtedness, contingent or otherwise,
under or in connection with any Hedge Agreements; but excluding trade and other
accounts payable in the ordinary course of business in accordance with customary
trade terms and that are not overdue (as determined in accordance with customary
trade practices) or that are being disputed in good faith by such Person and for
which adequate reserves are being provided on the books of such Person in
accordance with GAAP.

“Intellectual Property” means the collective reference to the Borrower’s Patents
and Trademarks. The Borrower’s Intellectual Property is more specifically
described on EXHIBIT B attached hereto and incorporated herein.

“Intellectual Property Security Agreements” means, collectively, that certain
Collateral Assignment of Patents as Security and that certain Collateral
Assignment of Trademarks as Security, both of even date herewith from the
Borrower in favor of the Lender, as the same may be amended, modified, restated,
substituted, extended and renewed at any time and from time to time.

“Inventory” means all inventory of the Borrower and all right, title and
interest of the Borrower in and to all of its now owned and hereafter acquired
goods and other personal property (including, without limitation, embedded
software) furnished under any contract of service or intended for sale or lease,
including, without limitation, all raw materials, work-in-process, finished
goods and materials and supplies of any kind, nature or description which are
used or consumed in the Borrower’s business or are or might be used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of such goods and other personal property, and all licenses,
warranties, franchises, General Intangibles, personal property and all documents
of title or documents relating to the same, together with all Accounts, Chattel
Paper, instruments and other consideration received by the Borrower on account
of the sale, lease or other disposition of all or any part of the foregoing, and
together with all rights under or arising out of present or future documents and
contracts relating to the foregoing and all proceeds (cash proceeds and noncash
proceeds) of the foregoing.

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract, or commodity
account, and all proceeds (cash proceeds and noncash proceeds) of, and
Supporting Obligations with respect to, the foregoing.

“Item of Payment” means each check, draft, cash, money, instrument, item, wire
transfer, ACH transfer, other electronic transfer and other remittance, in any
form or method whatsoever, in payment or on account of payment of the
Receivables or otherwise with respect to any Collateral, including, without
limitation, cash proceeds of any returned, rejected or repossessed goods, the
sale or lease of which gave rise to a Receivable, and other proceeds of
Collateral; and “Items of Payment” means the collective reference to all of the
foregoing.

“Laws” means the collective reference to each and all laws, ordinances,
statutes, rules, regulations, orders, injunctions, rule of common law, judicial
interpretation, writs, or decrees of any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any department, agency or instrumentality thereof.

“Lien” means any mortgage, deed of trust, grant, pledge, security interest,
assignment, encumbrance, judgment, lien, claim or charge of any kind, whether
perfected or unperfected, avoidable or unavoidable, including, without
limitation, any conditional sale or other title retention agreement, any lease
in the nature thereof, and the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction.

“Loan” or “Loans” means collectively any and all loans and other financial
accommodations (including, without limitation, letters of credit) heretofore or
hereafter made by the Lender to the Borrower.

“Material Adverse Change” means a material adverse change in the business,
operations, assets or financial condition of the Borrower and its subsidiaries
(taken as a whole).

“Merger Documents” means, collectively, that certain Certificate of Merger of
XSI and the Borrower dated November      , 2006, that certain Plan and Agreement
of Merger dated November      , 2006, between XSI and the Borrower, those
certain Articles of Merger dated November      , 2006, of XSI and the Borrower
and any and all other certificates, agreements, resolutions, written consents
and other documents executed by any Person in connection with the merger of XSI
with and into the Borrower, as the      .

“Note” means, individually, the Revolving Credit Note or the Term Note, and
“Notes” means, collectively, the Revolving Credit Note and the Term Note, as the
same may be amended, modified, restated, substituted, extended and renewed at
any time and from time to time.

“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
the Borrower to the Lender under, arising pursuant to, in connection with and/or
on account of the Loans or the provisions of this Agreement and/or any of the
other Financing Documents, including, without limitation, the principal of, and
interest on, late charges, fees, Enforcement Costs, expenses (including, without
limitation, reasonable attorneys fees), regardless of whether such indebtedness,
duties, obligations, and liabilities be direct, indirect, primary, secondary,
joint, several, joint and several, fixed or contingent; and also means all other
present and future indebtedness, liabilities and obligations, all whether now
existing or contemplated or hereafter arising, of the Borrower to the Lender of
any nature whatsoever, regardless of whether any such indebtedness, obligations
and liabilities be direct, indirect, primary, secondary, joint, several, joint
and several, fixed or contingent; and also means any and all renewals,
extensions and rearrangements of any such indebtedness, obligations and
liabilities.

“Patents” means and includes, in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) any and
all patents and patent applications, (b) any and all inventions and improvements
described and claimed in such patents and patent applications, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
patents and patent applications, (d) income, royalties, damages, claims and
payments now or hereafter due and/or payable under and with respect to any
patents or patent applications, including, without limitation, damages and
payments for past and future infringements, (e) rights to sue for past, present
and future infringements of patents, and (f) all rights corresponding to any of
the foregoing throughout the world.

“Payment Date” means the last Business Day of March, June, September and
December.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a joint venture, a trust, an unincorporated
association, a government or political subdivision or agency thereof or any
other organization or entity.

“Plan of Reorganization” means the Debtors’ Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code, dated September      , 2006, as heretofore
amended, modified or supplemented on terms satisfactory to the Lender.

“Pre-Effective Date Obligations” means any and all loans, obligations,
liabilities and indebtedness of every kind, nature and description owing by the
Borrower to the Lender arising prior to the Effective Date, including principal,
interest, charges, premium, fees, costs and expenses, however evidenced, in each
case arising under the Existing Loan Documents, whether direct or indirect,
absolute or contingent, joint or several, due or not due, liquidated or
unliquidated, secured or unsecured.

“Receivable” means one of the Borrower’s now owned and hereafter owned, acquired
or created Accounts, Chattel Paper, General Intangibles and instruments; and
“Receivables” means all of the Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, General Intangibles and instruments, and all
cash and non-cash proceeds and products thereof.

“Revolving Credit Note” has the meaning described in Section 2.2.2 (Revolving
Credit Note).

“Revolving Loan” has the meaning described in Section 2.2.1 (Revolving Loan
Amount).

“Revolving Credit Termination Date” means the earliest of (a) the Stated
Maturity Date, (b) the date on which the Revolving Credit Note matures (by
acceleration or otherwise), or (c) the date on which the Lender’s obligation to
make advances under the Revolving Loan is terminated following an Event of
Default or otherwise.

“Stated Maturity Date” means November      , 2008.

“Subordinated Debt” means the indebtedness of the Borrower in favor of the GUC
Representative (as that term is defined in the Plan of Reorganization), in a
face principal amount of One Million Dollars ($1,000,000) as evidenced by the
GUC Subordinated Plan Note (as that term is defined in the Plan of
Reorganization).

“Subordinated Indebtedness” means all indebtedness, including, without
limitation, the Subordinated Debt, incurred at any time by the Borrower, which
is in amounts, subject to repayment terms, and subordinated to the Obligations,
as set forth in one or more written agreements, all in form and substance
satisfactory to the Lender in its sole and absolute discretion.

“Supporting Obligation” means a letter-of-credit right, secondary obligation, or
obligation of a secondary obligor, or secondary obligation that supports the
payment or performance of an account, chattel paper, a document, a general
intangible, an instrument, or investment property.

“Term Loan” has the meaning described in Section 2.1.1 (Term Loan).

“Term Note” has the meaning described in Section 2.1.2 (Term Note).

“Trademarks” means and includes in each case whether now existing or hereafter
arising, all of each Borrower’s rights, title and interest in and to (a) any and
all trademarks (including service marks), trade names and trade styles, and
applications for registration thereof and the goodwill of the business
symbolized by any of the foregoing, (b) any and all licenses of trademarks,
service marks, trade names and/or trade styles, whether as licensor or licensee,
(c) any renewals of any and all trademarks, service marks, trade names, trade
styles and/or licenses of any of the foregoing, (d) income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims, and payments for past, present
and future infringements thereof, (e) rights to sue for past, present and future
infringements of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.

“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State of New York or in any other jurisdiction, as applicable.

All accounting terms not specifically defined or specified herein shall have the
meanings generally attributed to such terms under GAAP. All terms used in this
Agreement which are defined by the applicable Uniform Commercial Code shall have
the same meanings as assigned to them by the Uniform Commercial Code unless and
to the extent varied by this Agreement. In this Agreement, the singular number
shall include the plural, the plural the singular and the use of the masculine,
feminine or neuter gender shall include all genders, as the context may require.
Reference to any one or more of the Financing Documents shall mean the same as
the foregoing may from time to time be amended, restated, substituted, extended,
renewed, supplemented or otherwise modified.

Section 1.2 Accounting Terms and Other Definitional Provisions.

Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP. Unless otherwise defined herein, all terms used herein
which are defined by the Uniform Commercial Code shall have the same meanings as
assigned to them by the Uniform Commercial Code unless and to the extent varied
by this Agreement. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, subsection, schedule and exhibit references are references to articles,
sections or subsections of, or schedules or exhibits to, as the case may be,
this Agreement unless otherwise specified. As used herein, the singular number
shall include the plural, the plural the singular and the use of the masculine,
feminine or neuter gender shall include all genders, as the context may require.
Reference to any one or more of the Financing Documents shall mean the same as
the foregoing may from time to time be amended, restated, substituted, extended,
renewed, supplemented or otherwise modified.

Section 1.3 Interpretive Provisions.

(i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices, other writings, and other records
(authenticated and not authenticated), however evidenced.

(ii) The term “writing” shall have its ordinary meaning except that, to limited
extent the Lender in an authenticated record expressly so agrees from time to
time in the exercise of its sole and absolute discretion, the term may also
include a record in a form other than a writing.

(iii) The terms “sign,” “signed” and signatures” shall have their ordinary
meanings except that, to limited extent the Lender in an authenticated record
expressly agrees otherwise from time to time in the exercise of its sole and
absolute discretion, the terms may also include other methods used to
authenticate.

ARTICLE II

THE CREDIT FACILITIES

             
Section 2.1
  Term Loan.  

 
                 
 
           
 
    2.1.1     Term Loan.
 
           

As part of the Loans, the Lender hereby agrees to make a loan to the Borrower in
the aggregate principal amount of $575,000 (the “Term Loan”), on the terms and
conditions stated herein.

2.1.2 Term Note.

The Borrower’s obligation to repay the Term Loan is evidenced by a promissory
note dated the same date as this Agreement (as amended, modified, restated,
substituted, extended and renewed at any time and from time to time, the “Term
Note”) in substantially the form attached to this Agreement as EXHIBIT C-1 and
in the principal amount of the Term Loan having a maturity date, repayment terms
and interest rate as set forth in the Term Note.

2.1.3 Use of Term Loan Proceeds.

The proceeds of the Term Loan shall be used solely for the following purposes:
(a) on the Effective Date, $175,000 shall be deposited in the GUC Distribution
Fund (as that term is defined in the Plan of Reorganization); (b) on the
Effective Date or as soon as practicable thereafter, amounts necessary to
satisfy Allowed Administrative Expense Claims (as that term is defined in the
Plan of Reorganization) shall be paid to pay the holders of the Allowed
Administrative Expense Claims; and (c) on the Effective Date or as soon as
practicable thereafter, an amount not to exceed $400,000, less any amounts paid
under subsection (b) above, shall be used to pay the holders of Allowed
Professional Fee Claims (as that term is defined in the Plan of Reorganization)
incurred from May 15, 2006 through the Effective Date on a pro rata basis.

             
Section 2.2
  The Revolving Loan.  

 
                 
 
           
 
    2.2.1     Revolving Loan Amount.
 
           

Subject to and upon the provisions of this Agreement, the Lender establishes a
revolving credit facility in favor of the Borrower (the “Revolving Loan”). The
outstanding principal balance of the Revolving Loan shall at no time exceed
$375,000. The Lender’s obligation to make advances under the Revolving Loan
shall terminate on the Revolving Credit Termination Date, and following a
Default or an Event of Default under this Agreement, may be limited, suspended
or terminated at the Lender’s sole and absolute discretion exercised from time
to time. The Borrower acknowledges and agrees that as of the close of business
on November      2006, the principal amount of $200,000 has been previously
advanced to the Borrower by the Lender in accordance with the DIP Order and the
Existing Loan Documents, and such amount, together with accrued and unpaid
interest, premiums, fees and other charges due and owing in connection
therewith, constitutes an advance under the Revolving Loan and remains
outstanding as of the date of this Agreement. Borrower acknowledges and agrees
that Lender may from time to time elect to increase the maximum principal amount
available under the Revolving Loan but any such increase shall be at Lender’s
sole and absolute discretion.

2.2.2 Revolving Credit Note.

The Borrower’s obligation to repay the advances of the Revolving Loan shall be
evidenced by a promissory note dated the same date as this Agreement (as
amended, modified, restated, substituted, extended and renewed at any time and
from time to time, the “Revolving Credit Note”) in substantially the form
attached to this Agreement as EXHIBIT C-2 and in the aggregate principal amount
of $375,000 (but subject to discretionary increase in accordance with
Section 2.2.1 above) having a maturity date, repayment terms and interest rate
as set forth in the Revolving Credit Note. Subject to the terms and conditions
of this Agreement, sums borrowed under the Revolving Loan and repaid may be
readvanced.

2.2.3 Revolving Loan Procedures

The Borrower may borrow under the Revolving Loan on any Business Day upon
written request by the Borrower. The Borrower shall provide such written request
(a “Loan Request”), together with telephonic notice thereof, to Lender on or
before 12:00 noon at least three (3) Business Days prior to the requested date
of such borrowing stating the amount requested and containing a certification of
an authorized officer of the Borrower stating that no Default or Event of
Default has then occurred and is continuing. Lender will advance the amount
requested provided that (a) no Default or Event of Default has occurred and is
continuing at the time the Loan Request is received and at the time the advance
is made, (b) the aggregate principal amount outstanding under the Revolving Loan
after giving effect to the requested advance does not exceed $375,000, and
(c) all of the conditions precedent for advances set forth in this Agreement
have been satisfied. Amounts repaid hereunder may be reborrowed on a revolving
basis, subject to the terms and conditions of this Agreement. Each Loan Request
must in a minimum amount of Fifty Thousand Dollars ($50,000).

2.2.4 Use of Revolving Loan Proceeds.

The proceeds of the Revolving Loan shall be used solely to pay the Borrower’s
business expenses incurred in the ordinary course of the Borrower’s business.

2.2.5 Revolving Loan Deficiency.

The Borrower acknowledges and agrees that, if the principal balance of the
Revolving Loan outstanding from time to time exceeds the face amount of the
Revolving Credit Note, the excess shall bear interest at the rates provided from
time to time for advances under the Revolving Loan evidenced by the Revolving
Credit Note and shall be payable, with accrued interest, ON DEMAND.

2.2.6 Lender Advances.

The Borrower hereby irrevocably authorizes the Lender at any time and from time
to time, without further request from or notice to the Borrower, to make
advances under the Revolving Loan which the Lender, in its sole and absolute
discretion, deems necessary or appropriate to protect the Lender’s interests
under this Agreement, including, without limitation, advances to cover principal
of, and/or interest on, the Loans, the Obligations, Enforcement Costs, and/or
any costs, charges, fees (including, without limitation, reasonable attorneys
fees), and expenses.

              Section 2.3   Payments; General Provisions.
 
                 
 
           
 
    2.3.1     Payments.
 
           

Unless sooner paid, the unpaid Loans, together with interest accrued and unpaid
thereon, and all other Obligations shall be due and payable in full on the
Stated Maturity Date.

2.3.2 Premium.

As further set forth in the Plan of Reorganization, the Lender has earned and is
owed an additional amount (the “Premium”) equal to sixty-two and one-half
percent (62.5%) of any fees and expenses due and owing under this Agreement, the
Term Note or the Revolving Credit Note. The Premium was earned upon the advance
of the loans under the Existing Loan Documents and shall be due and payable by
the Borrower upon the earlier of the Revolving Credit Termination Date and the
repayment in full of all of the Obligations. In addition to the Premium, the
Borrower acknowledges and agrees that as of the date of this Agreement, the
Borrower also owes Lender a premium in the amount of $     in connection with
the previous advances in the principal amount of $200,000 pursuant to the
Existing Loan Documents, which premium is fully earned and is due and payable at
the same time as the Premium under this Section 2.3.2.

2.3.3 Prepayments.

(a) The Borrower shall have the option, at any time and from time to time with
prior written notice to the Lender, to prepay the Loans, in whole or in part
without premium or penalty.

(b) The Borrower shall make mandatory prepayments of the Loans to the Lender
within three (3) Business Days after receipt thereof (a) from net proceeds of
the Litigation Fund (as that term is defined in the Plan of Reorganization) as
further provided in Section 5.2 of the Plan of Reorganization, and (b) from net
proceeds of the Borrower’s sale, disposition or other monetization of any
Intellectual Property as further provided in Section 5.3 of the Plan of
Reorganization. Each such prepayment shall be applied to the Obligations in such
order as the Lender may elect.

2.3.4 Use of Loan Proceeds.

The Borrower shall use the proceeds of the Loans promptly and solely for the
purposes expressly permitted by this Agreement. Without implying any limitation
on the foregoing, the Borrower will not, directly or indirectly, use any part of
such proceeds for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System or to extend credit to any Person for the purpose of purchasing or
carrying any such margin stock.

2.3.5 Payment Absolute.

All payments of the Obligations, including, without limitation, principal,
interest, prepayments, and fees, shall be paid by the Borrower without setoff,
recoupment or counterclaim to the Lender in immediately available funds not
later than 12:00 noon, New York City time on the due date of such payment. Such
payment shall be by wire transfer in accordance with wire transfer instructions
to be separately provided to Borrower, unless another manner of payment shall be
specified in writing by the Lender. All payments shall be applied to the
Obligations in such order as the Lender may elect.

2.3.6 Lender Responsibility.

The Lender assumes no responsibility or liability for any errors, mistakes,
and/or discrepancies in the oral, telephonic, written or other transmissions of
any instructions, orders, requests and confirmations between the Lender and the
Borrower in connection with the Loans or any other transaction in connection
with the provisions of this Agreement.

             
Section 2.4
          Interest and Certain Fees.
 
           
 
    2.4.1     Applicable Interest Rates.
 
           

The Loans shall bear interest from the date of this Agreement until paid at the
rate or rates set forth in the Notes.

2.4.2 Payment of Interest.

Unpaid and accrued interest on any portion of the Loans outstanding from time to
time shall be due and payable, without duplication, as follows:

(a) on the Stated Maturity Date;

(b) on the date of any payment or prepayment, in whole or part, of any principal
outstanding on any Loan;

(c) on each Payment Date occurring after the Closing Date; and

(d) on that portion of any Loan the Stated Maturity Date of which is accelerated
pursuant to Section 7.2.1, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

2.4.3 Calculation of Interest and Fees.

All applicable fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.

2.4.4 Maximum Interest Rate.

In no event shall any interest rate provided for hereunder or under the Notes
exceed the maximum rate permissible for corporate borrowers under applicable law
for loans of the type provided for hereunder (the “Maximum Rate”). If, in any
month, quarter or other applicable time period, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that time period shall be the Maximum Rate, and, if in future months, that
interest rate would otherwise be less than the Maximum Rate, then that interest
rate shall remain at the Maximum Rate until such time as the amount of interest
paid hereunder equals the amount of interest which would have been paid if the
same had not been limited by the Maximum Rate. In the event that, upon payment
in full of the Obligations, the total amount of interest paid or accrued under
the terms of this Agreement or the Notes is less than the total amount of
interest which would, but for this Section, have been paid or accrued if the
interest rates otherwise set forth in this Agreement or the Notes had at all
times been in effect, then the Borrower shall, to the extent permitted by
applicable law, pay the Lender, an amount equal to the excess of (a) the lesser
of (i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rates otherwise set forth in this Agreement or the
Notes, at all times, been in effect over (b) the amount of interest actually
paid or accrued under this Agreement or the Notes, as applicable. In the event
that a court determines that the Lender has received interest and other charges
hereunder in excess of the Maximum Rate, such excess shall be deemed received on
account of, and shall automatically be applied to reduce, the Obligations other
than interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Lender shall refund to the Borrower such excess.

ARTICLE III

SECURITY

Section 3.1 The Collateral.

As security for the payment and performance of the Obligations, the Borrower
assigns, pledges and grants to Lender, and covenants and agrees that Lender
shall have a perfected and continuing security interest in all of the personal
property of the Borrower, all whether now owned or existing or hereafter
acquired or created and wherever situated and including, without limitation, the
following (the “Collateral”):

(a) All Accounts;

(b) All Inventory;

(c) All Equipment;

(d) All General Intangibles, including, without limitation, all Intellectual
Property;

(e) All Investment Property;

(f) All Deposit Accounts into which the proceeds of any of the Collateral is or
may be deposited;

(g) All notes, notes receivable, drafts, deposit accounts, securities,
acceptances, money, instruments and documents; AND

WITH RESPECT TO EACH AND ALL OF THE FOREGOING, all proceeds of the Collateral,
and all insurance policies and insurance proceeds related to any and all of the
foregoing and all cash proceeds and non-cash proceeds thereof, and all books and
records in whatever media (paper, electronic or otherwise) recorded or stored,
with respect to any or all of the foregoing and all equipment, hardware and
general intangibles necessary or beneficial desirable to retain, access and/or
process the information contained in those books and records, and all proceeds
(cash and non-cash) of the foregoing.

Notwithstanding any of the foregoing to the contrary, Lender hereby acknowledges
and agrees that the Collateral does not and shall not include any of the
Borrower’s avoidance actions under Chapter 5 of the Bankruptcy Code, nor any
proceeds of any prepetition litigation claims by the Borrower against third
parties.

The Borrower further agrees that the Lender shall have in respect thereof all of
the rights and remedies of a secured party under the Uniform Commercial Code as
well as those provided in this Agreement. Notwithstanding the fact that the
proceeds of the Collateral constitute a part of the Collateral, the Borrower may
not dispose of the Collateral, or any part thereof.

Section 3.2 Costs.

The Borrower agrees to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by the Lender in connection with the taking, perfection, preservation,
protection and/or release of a Lien on the Collateral, including, without
limitation:

(a) fees and expenses incurred in preparing Financing Documents from time to
time (including, without limitation, reasonable attorneys’ fees incurred in
connection with preparing the Financing Documents);

(b) all filing and/or recording taxes or fees;

(c) all costs of Lien and record searches; and

(d) all related costs, fees and expenses.

Section 3.3 Rights of Inspection, Field Examination, Etc.

(a) The Borrower shall permit authorized representatives of the Lender to visit
and inspect the properties of the Borrower, to review, audit, check and inspect
the Collateral at any time with or without notice, to review, audit, check and
inspect the Borrower’s other books of record at any time with or without notice
and to make abstracts and photocopies thereof, and to discuss the affairs,
finances and accounts of the Borrower, with the officers, directors, employees
and other representatives of the Borrower and its accountants, all at such times
during normal business hours and other reasonable times and as often as the
Lender may reasonably request.

(b) The Borrower hereby irrevocably authorizes and directs all accountants and
auditors employed by the Borrower at any time prior to the repayment in full of
the Obligations to exhibit and deliver to the Lender copies of any and all of
the financial statements, trial balances, management letters, or other
accounting records of any nature of the Borrower in the accountant’s or
auditor’s possession, and to disclose to the Lender any information they may
have concerning the financial status and business operations of the Borrower.
Further, the Borrower hereby authorizes all Governmental Authorities to furnish
to the Lender copies of reports or examinations relating to the Borrower,
whether made by the Borrower or otherwise.

(c) Any and all costs and expenses incurred by, or on behalf of, the Lender in
connection with the conduct of any of the foregoing shall be part of the
Enforcement Costs and shall be payable to the Lender upon demand. The Borrower
acknowledges and agrees that such expenses may include, but shall not be limited
to, any and all out-of-pocket costs and expenses of the Lender’s employees and
agents in, and when, traveling to the Borrower’s facilities.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender, and shall be deemed to
represent and warrant to the Lender at the time each request for an advance
under the Loans is submitted and again at the time any advance is made under the
Loans, as follows:

Section 4.1 Good Standing.

The Borrower is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has the power and authority
to own its property and to carry on its business in each jurisdiction in which
the Borrower does business.

Section 4.2 Authority and Compliance.

The Borrower has full power and authority to execute and deliver the Financing
Documents and to incur and perform the obligations provided for therein, all of
which have been duly authorized by all proper and necessary action of the
appropriate governing body of the Borrower. No consent or approval of any
governmental authority or other third party is required as a condition to the
validity of any Financing Document other than the Bankruptcy Court’s entry of
the Confirmation Order. The Borrower is in compliance with all Laws to which it
is subject.

Section 4.3 Binding Agreement.

This Agreement and the other Financing Documents executed by the Borrower
constitute valid and legally binding obligations of the Borrower, enforceable
against the Borrower in accordance with their terms.

Section 4.4 No Conflicting Agreements.

There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of the Borrower, no
provision of any existing agreement, mortgage, indenture or contract binding on
the Borrower or affecting its property, and no Laws which would conflict with or
in any way prevent the execution, delivery or carrying out of the terms of this
Agreement and/or any of the other Financing Documents.

Section 4.5 No Defaults.

The Borrower is in compliance with its covenants and agreements contained in
this Agreement and in the other Financing Documents. No Default or Event of
Default has occurred and is continuing.

Section 4.6 Information.

The information contained in EXHIBIT D and EXHIBIT E, which are attached to and
a part of this Agreement, is complete and correct.

Section 4.7 Ownership of Assets.

The Borrower has good title to its assets, and its assets are free and clear of
Liens except those granted to the Lender and any described on EXHIBIT F attached
to and a part of this Agreement.

Section 4.8 Subsidiaries.

      The Borrower has no subsidiaries.

 
   
Section 4.9
  Litigation.
 
   

There is no proceeding involving the Borrower pending or, to the knowledge of
the Borrower, threatened before any court or governmental authority, agency,
instrumentality or arbitration authority, except any described in the Plan of
Reorganization or on EXHIBIT G attached to and a part of this Agreement.

Section 4.10 Perfection.

The Lender has as security for the Obligations a valid, perfected, first and
only security interest in all of the Collateral subject only to Liens granted to
the Lender under this Agreement or the other Financing Documents, Liens in favor
of the Lender pursuant to the Existing Loan Documents or Liens expressly
permitted by Section 6.2.2 of this Agreement.

Section 4.11 Taxes and Other Obligations.

All taxes and assessments, indebtedness for borrowed money, leases, and other
obligations due and payable by the Borrower have been paid or are being
contested in good faith by appropriate proceedings in accordance with the
Borrower’s covenants in this Agreement and the Borrower has filed all tax
returns which it is required to file.

Section 4.12 Environmental Matters.

The conduct of the Borrower’s business operations does not and will not violate
any Laws for environmental protection, regulations of the Environmental
Protection Agency or any other applicable Laws relating to the environment or
Hazardous Materials.

Section 4.13 Patents, Trademarks, Etc.

The Borrower owns, possesses, or has the right to use all necessary Patents,
licenses, Trademarks, permits and franchises to own its properties and to
conduct its business as now conducted, without known conflict with the rights of
any other Person.

ARTICLE V

CONDITIONS OF LENDING

In addition to the conditions stated elsewhere in this Agreement, the Lender
shall not be obligated to consider or to make any advance under this Agreement
unless on the date of the advance is requested and on the date the advance is to
be made:

Section 5.1 Bankruptcy Matters.

(a) The Lender shall have received a certified copy of the Confirmation Order,
as duly entered by the Bankruptcy Court and entered on the docket of the Clerk
of the Bankruptcy Court in the Bankruptcy Case;

(b) Each of the Plan of Reorganization and the Confirmation Order shall be in
form and substance satisfactory to the Lender in good faith (it being
acknowledged that the Plan of Reorganization dated October 11, 2006 is
satisfactory to the Lender);

(c) The Confirmation Order shall provide that, among other things (i) the
Existing Loan Documents and the DIP Order shall continue in full force and
effect on and after the Effective Date, (ii) as of and after the Effective Date,
any and all loans, advances, financial accommodations, borrowings and
obligations outstanding under the Existing Loan Documents shall continue in
effect on and after the Effective Date and be deemed loans, advances, financial
accommodations, borrowings and obligations of or to be assumed by the Borrower,
(iii) the security interests and liens in favor of the Lender granted by the DIP
Order and the Existing Loan Documents shall continue in effect in favor of the
Lender on and after the Effective Date and shall not be discharged, released or
terminated, and (iv) on the Effective Date, the Borrower is authorized to enter
into this Agreement and the other Financing Documents and perform all of its
obligations hereunder and thereunder;

(d) The Borrower shall have complied in full with the notice requirements as
provided for in the order of the Bankruptcy Court entered on October      , 2006
approving the Disclosure Statement with respect to the Plan of Reorganization;

(e) The Confirmation Order shall have been entered by the Bankruptcy Court and
shall be valid, subsisting and continuing in full force and effect;

(f) On the Closing Date, either (i) the Confirmation Order shall have become a
Final Order, or (ii) either (A) each of the following conditions precedent shall
have been satisfied: (1) no notice of appeal, petition for certiorari, or
application or motion for reversal, rehearing, reargument, stay or modification
with respect to the Confirmation Order shall have been filed on or prior to the
Closing Date, and (2) either (x) no objections to the Confirmation Order shall
have been filed or raised prior to the entry of the Confirmation Order, or
(y) if any objections to the Confirmation Order shall have been filed or raised
prior to the entry of the Confirmation Order, all of such objections shall have
been withdrawn or shall have been settled on or prior to the Closing Date on
terms and conditions satisfactory to the Lender or (B) the Lender shall have
waived the conditions precedent set forth in clauses (ii)(A)(1) and (2) of this
subsection (f) in its sole and absolute discretion;

(g) The Plan of Reorganization shall have been consummated and shall be
effective (or shall become effective simultaneously with the effectiveness of
this Agreement), all agreements and undertakings of the parties thereunder to be
satisfied or performed on or before the Closing Date shall have been satisfied
and performed, all consents, approvals or withholding of objections which are
necessary to consummate the Plan of Reorganization and the transactions
contemplated hereby have been obtained, all of the conditions precedent to the
effectiveness of the Plan of Reorganization (other than conditions consisting of
the execution, delivery or effectiveness of this Agreement) shall have been
satisfied, or with the consent of the Lender and the Creditors’ Committee (as
such term is defined in the Plan of Reorganization) waived in accordance with
the terms thereof, and the Effective Date shall have occurred (or shall occur
simultaneously with the effectiveness of this Agreement);

(h) The Confirmation Order shall not have been modified, reversed, stayed or
vacated without the express written consent of the Lender, and except as
otherwise consented to by the Lender at any time, no application or motion shall
have been made to the Bankruptcy Court for any modification or stay of the
Confirmation Order and no stay with respect to same shall have been entered;

(i) No court of competent jurisdiction shall have issued any injunction,
restraining order or other order with respect to the Confirmation Order which
otherwise prohibits the consummation of the transactions contemplated hereby or
(except for changes consented to by the Lender) modifies such transactions;

(j) No motion, action or proceeding shall be pending against the Borrower by any
creditor or other party-in-interest in the Chapter 11 Case in the Bankruptcy
Court or in any other court of competent jurisdiction which adversely affects or
may reasonably be expected to adversely affect the consummation of the Plan of
Reorganization or could reasonably be expected to result in a Material Adverse
Change; and

(k) The Lender shall have received 100% of the equity interests in the Borrower.

Section 5.2 Representations and Warranties.

The representations and warranties contained in ARTICLE IV (Representations and
Warranties) are true and correct as though made on and as of such date.

Section 5.3 Compliance.

The Borrower is in compliance with all of the covenants and agreements contained
in this Agreement and in the other Financing Documents.

Section 5.4 Default.

      No Default or Event of Default has occurred and is continuing.

 
   
Section 5.5
  No Adverse Changes.
 
   

      There shall have been no Material Adverse Change.

 
   
Section 5.6
  Documentation.
 
   

The Lender shall have received each of the Financing Documents duly executed and
delivered by the Borrower, and such opinions, record searches, financial
statements, assignments, waivers, certificates, control agreements, security
agreements, financing statements and other documents as the Lender may require,
all in form and substance satisfactory to the Lender and its counsel, in the
exercise of their sole and absolute discretion.

Section 5.7 Merger.

(a) The Lender shall have received true and correct copies of each of the Merger
Documents duly executed, delivered and/or approved, as applicable, by the
Borrower, XSI and any other Person required to have executed, delivered or
approved such documents, as applicable, and the Merger Documents, including,
without limitation, the bylaws, articles of organization and other
organizational documents of the Borrower, shall be in full force and effect. No
material provision of any Merger Document shall have been waived, amended,
supplemented or otherwise modified in any material respect without approval of
the Lender.

(b) XSI shall have been merged into the Borrower, with the Borrower being the
surviving entity, all of which shall have been consummated in accordance with
applicable law and on terms which are substantively equivalent to those
reflected by the Merger Documents. All governmental and third party approvals
necessary in connection with the merger of XSI into the Borrower and the
continuing operations of the Borrower (including shareholder approvals, if any)
shall have been obtained on satisfactory terms and shall be in full force and
effect, and applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority.

Section 5.8 Insurance.

The Lender shall have received evidence, in form and content reasonably
satisfactory to Lender, that Borrower has in place the insurance coverage
required under Section 6.1.8 below and satisfactory evidence that the Lender is
named as mortgagee, loss payee and additional insured, as applicable, on such
insurance policies.

Each request for an advance shall be deemed a representation by the Borrower
that the conditions of this Article have been met.

ARTICLE VI

COVENANTS

Until full payment and performance of all Obligations, the Borrower covenants
and agrees that (without limiting any requirement of any other Financing
Document):

Section 6.1 Affirmative Covenants.

6.1.1 Plan of Reorganization of Reorganization; Joint Litigation Agreement.

The Borrower will timely perform and comply with all of its duties and
obligations under and as described in the Plan of Reorganization and under the
Plan Documents (as defined in the Plan of Reorganization) executed in connection
therewith. The Borrower shall not seek or consent to any modification, stay,
vacation of or amendments to the Confirmation Order without the prior written
consent of the Lender.

6.1.2 Financial Statements and Other Information.

The Borrower will furnish to the Lender the following, which shall be in form
and content satisfactory to the Lender:

(a) Annual financial statements audited by the Borrower’s certified public
accountants (who shall be chosen by the Borrower and reasonably acceptable to
the Lender) in accordance with GAAP consistently applied for, and within one
hundred twenty (120) days after the close of each of, the Borrower’s fiscal
year.

(b) Monthly financial statements (including a balance sheet, profit and loss
statement and a statement of changes in financial condition) of the Borrower for
each month of each fiscal year of the Borrower, within fifteen (15) days after
the close of each such period, as prepared by the Borrower’s chief financial
officer in accordance with GAAP consistently applied to the Borrower.

(c) Within ten (10) days following the required filing date, a copy of the
Borrower’s federal income tax return with all schedules and attachments.

(d) Promptly such additional information, reports and statements respecting the
business operations and financial condition of the Borrower, from time to time,
as the Lender may reasonably require.

6.1.3 Accounting; Books and Records.

The Borrower will maintain a system of accounting satisfactory to the Lender and
in accordance with GAAP applied on a consistent basis at all times, permit the
Lender’s officers or authorized representatives to visit and inspect without
notice the Borrower’s books of account and other records, businesses and
properties at such times and as often as the Lender may desire, and pay the
reasonable fees and disbursements of any accountants or other agents of the
Lender selected by the Lender for the foregoing purposes. The Borrower shall
maintain a fiscal year ending December 31. Unless written notice of another
location is given to the Lender, the Borrower’s books and records will be
located at the Borrower’s chief executive office described on EXHIBIT D.

6.1.4 Existence and Compliance.

The Borrower will maintain its existence, good standing and qualification to do
business wherever required, and will comply with all Laws, including, without
limitation, environmental Laws applicable to it or to any of its property,
business operations and transactions.

6.1.5 New Subsidiaries, Guarantors, Etc.

With respect to any subsidiary of the Borrower formed, created or acquired by
the Borrower after the date of this Agreement (each an “Additional Obligor”),
Borrower shall cause each such Additional Obligor to become a borrower
hereunder, jointly and severally with the Borrower, or a guarantor of the
Obligations, as determined by the Lender, and shall cause each such Additional
Obligor to grant to the Lender a lien on and security interest in substantially
all of such Additional Obligor’s assets as security for the Obligations.
Borrower shall cause each such Additional Obligor to execute, authorize and/or
deliver, as applicable, any and all guaranty agreements, assumption agreements,
financing statements, continuation statements, security agreements, notices,
assignments, control agreements or other documents as may be necessary or
beneficial, in the opinion of the Lender, to perfect, preserve, provide notice
of, publicize, maintain, continue, protect and/or extend the assignment, lien or
security interest granted or to be granted by the Additional Obligor to the
Lender hereunder.

6.1.6 ERISA

The Borrower will, and will cause each of its subsidiaries and Affiliates to,
comply with the funding requirements of ERISA with respect to employee pension
benefit plans for its respective employees. The Borrower will not permit with
respect to any employee benefit plan or plans covered by Title IV of ERISA
(a) any prohibited transaction or transactions under ERISA or the Internal
Revenue Code, that results, or may result, in any material liability of the
Borrower and/or any subsidiary and/or Affiliate, or (b) any reportable event if,
upon termination of the plan or plans with respect to which one or more such
reportable events shall have occurred, there is or would be any material
liability of the Borrower and/or any subsidiary and/or Affiliate to the PBGC.
Upon the Lender’s request, the Borrower will deliver to the Lender a copy of the
most recent actuarial report, financial statements and annual report completed
with respect to any “defined benefit plan”, as defined in ERISA.

6.1.7 Maintenance.

The Borrower will maintain all of its tangible property in good condition and
repair and make all necessary replacements thereof, and preserve and maintain
all licenses, trademarks, privileges, permits, franchises, certificates and the
like necessary or desirable for the operation of its business.

6.1.8 Insurance.

(a) Insurance Generally. The Borrower will maintain insurance with responsible
insurance companies on such of its properties, in such amounts and against such
risks as is customarily maintained by similar businesses operating in the same
vicinity, specifically to include fire and extended coverage insurance covering
all assets, business interruption insurance, workers compensation insurance and
liability insurance, all to be with such companies and in such amounts as are
satisfactory to the Lender from time to time. Satisfactory evidence of such
insurance will be supplied to the Lender prior to the initial funding under this
Agreement and no later than thirty (30) days prior to each policy renewal.

(b) Insurance on Collateral. The Borrower will (a) maintain hazard insurance
with fire and extended coverage and naming the Lender as an additional insured
with loss payable to the Lender as its interest may appear on the Equipment and
Inventory in an amount at least equal to the lesser amount of the outstanding
principal amount of the Obligations or the fair market value of the Equipment
and Inventory (but in any event sufficient to avoid any co-insurance
obligations) and with a specific endorsement to each such insurance policy
pursuant to which the insurer agrees to give the Lender at least thirty
(30) days written notice before any alteration or termination of such insurance
policy and that no act or default of the Borrower shall affect the right of the
Lender to recover under such policy in the event of loss or damage; (b) file
with the Lender, upon its request, a detailed list of the insurance then in
effect and stating the names of the insurance companies, the amounts and rates
of the insurance, dates of the expiration thereof and the properties and risks
covered thereby; and (c) within thirty (30) days after notice in writing from
the Lender, obtain such additional insurance as the Lender may reasonably
request.

6.1.9 Taxes and Other Obligations.

The Borrower will pay when due all of its taxes, other governmental assessments,
indebtedness for borrowed money, leases, and other obligations, including, but
not limited to, taxes, costs or other expenses arising out of this transaction,
as the same become due and payable, except, with respect to taxes and
governmental assessments, to the extent the same are being contested in good
faith by appropriate proceedings in a diligent manner, no Lien has been imposed
with respect thereto, and the Lender is satisfied that the Borrower at all times
has the financial ability to pay the disputed taxes and governmental
assessments, with all interest and penalties, without materially and adversely
affecting the Borrower’s financial condition.

6.1.10 Hazardous Materials.

The Borrower will not use or permit any other party to use any Hazardous
Materials at any of the Borrower’s places of business or at any other property
owned, controlled or operated by the Borrower except such materials as are
incidental to the Borrower’s normal course of business, maintenance and repairs
and which are handled in compliance with all applicable Laws. The Borrower
agrees to permit the Lender, its agents, contractors and employees to enter and
inspect any of the Borrower’s places of business or any other property of the
Borrower at any reasonable times upon three (3) days prior notice for the
purposes of conducting an environmental investigation and audit (including
taking physical samples) to insure that the Borrower is complying with this
covenant and the Borrower shall reimburse the Lender on demand for the costs of
any such environmental investigation and audit. The Borrower shall provide the
Lender, its agents, contractors, employees and representatives with access to
and copies of any and all data and documents relating to or dealing with any
Hazardous Materials used, generated, manufactured, stored or disposed of by the
Borrower’s business operations within five (5) days of the Lender’s request
therefor.

6.1.11 Notices.

(a) Environmental. The Borrower will immediately notify the Lender in writing of
(a) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed or threatened pursuant to any
applicable Laws relating to any Hazardous Materials; (b) all claims made or
threatened by any third party against the Borrower relating to damages,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials; and (c) any remedial action taken by the Borrower with
respect to the Borrower’s business operations.

(b) Adverse Matters. The Borrower will immediately notify the Lender in writing
of (a) any condition, event or act which comes to its attention that would or
might materially and adversely affect the Borrower’s financial condition or
operations, the Collateral, or the Lender’s rights under the Financing
Documents; (b) any litigation instituted or threatened against the Borrower
after the date hereof and of the entry of any judgment or Lien against any of
the assets or properties of the Borrower after the date hereof where the claims
against the Borrower or any of its subsidiaries exceed Fifty Thousand Dollars
($50,000) and are not covered by insurance; (c) any Default or Event of Default,
any judicial, administrative or arbitral proceeding pending against the
Borrower; (d) any judicial or administrative proceeding known by the Borrower to
be threatened against it which, if adversely decided, could materially adversely
affect its financial condition or operations (present or prospective); (e) the
receipt by the Borrower or any of its subsidiaries of any notice, claim or
demand from any Governmental Authority which alleges that the Borrower or any
subsidiary is in violation of any of the terms of, or has failed to comply with
any applicable Laws regulating its operation and business, including, but not
limited to, the Occupational Safety and Health Act and the Environmental
Protection Act; and (f) loss through fire, theft, liability or property damage
in excess of an aggregate of Fifty Thousand Dollars ($50,000).

(c) Commercial Tort Claims. The Borrower shall promptly notify the Lender in
writing in the event the Borrower shall have, receive or otherwise obtain a
commercial tort claim, as plaintiff or otherwise in its favor against any third
party and, without implying any limitation on the provisions of Section 6.1.14
(Further Assurances; Defense of Title), confirm that the Lender is authorized to
file additional, and to amend, financing statements and do such other acts or
things deemed necessary or desirable by the Lender to grant the Lender a first
priority, perfected security interest in any such commercial tort claim,
including, without limitation executing an assignment of such commercial tort
claim.

(d) Disclosure of Significant Transactions. The Borrower shall deliver to the
Lender a written notice describing in detail each transaction by it involving
the purchase, sale, lease, or other acquisition or loss or casualty to or
disposition of an interest in fixed or capital assets which exceeds One Hundred
Thousand Dollars ($100,000.00), said notices to be delivered to the Lender
within thirty (30) days of the occurrence of each such transaction.

(e) Change in Information. The Borrower will provide the Lender not less than
thirty (30) days’ written notice prior to any change to the information set
forth on EXHIBIT D.

6.1.12 Safekeeping.

The Borrower will store the Collateral in appropriate containers, in safe and
secure locations, and in accordance with applicable Laws. The Borrower will take
all steps necessary to preserve and maintain the Collateral and its value. The
Borrower will not subject the Collateral to Liens or rights of setoff or
recoupment, discount or adjustment, or otherwise permit anything to be done to
the Collateral which may materially impair its the value or security.

6.1.13 Inspection.

The Borrower shall, and shall cause each of its subsidiaries to, permit
authorized representatives of the Lender to visit and inspect the properties of
the Borrower and its subsidiaries, to review, audit, check and inspect the
Collateral at any time with or without notice, to review, audit, check and
inspect the Borrower’s other books of record at any time with or without notice
and to make abstracts and photocopies thereof, and to discuss the affairs,
finances and accounts of the Borrower and/or any subsidiaries, with the
officers, directors, employees and other representatives of the Borrower and/or
any subsidiaries and their respective accountants, all at such times during
normal business hours and other reasonable times and as often as the Lender may
reasonably request. Any and all costs and expenses incurred by, or on behalf of,
the Lender in connection with the conduct of any of the foregoing, shall be part
of the Enforcement Costs and shall be payable to the Lender upon demand. The
Borrower acknowledges and agrees that such expenses may include, but shall not
be limited to, any and all out-of-pocket costs and expenses of the Lender’s
employees and agents in, and when, traveling to the Borrower’s facilities.

6.1.14 Further Assurances; Defense of Title.

At its expense, the Borrower will defend the title to the Collateral (or any
part thereof), and will promptly execute, acknowledge and deliver any financing
statement, other notice, continuation statement, security agreement, notice,
assignment or other document as may be necessary or beneficial, in the opinion
of the Lender, to perfect, preserve, provide notice of, publicize, maintain,
continue, protect and/or extend the assignment, lien or security interest
granted to the Lender under this Agreement and/or any of the other Financing
Documents and the priority thereof. The Borrower will immediately upon obtaining
possession or control over any Collateral which may be perfected by possession
or control deliver the same to the Lender, with such endorsements, stock powers
or other documents or instruments as the Lender may from time to time require.
The Borrower will from time to time do whatever the Lender may require by way of
obtaining, executing, delivering, and/or filing financing statements, landlords’
or mortgagees’ waivers, notices of assignment and other notices and amendments
and renewals thereof and the Borrower will take any and all steps and observe
such formalities as the Lender may require, in order to create and maintain a
valid Lien upon, pledge of, or paramount security interest in, the Collateral.
Without implying any limitation on the foregoing, with respect to the Collateral
that may be perfected by control, the Borrower shall take such steps as the
Lender may require in order that Lender may have such control. To the extent
that the proceeds of any of the Accounts are expected to become subject to the
control of, or in the possession of, a party other than the Borrower or the
Lender, the Borrower shall cause all such parties to execute and deliver on the
date of this Agreement and from time to time hereafter security documents,
financing statements or other documents as requested by the Lender and as may be
necessary to evidence and/or perfect the security interest of the Lender in
those proceeds. The Borrower agrees that a copy of a fully executed security
agreement and/or financing statement shall be sufficient to satisfy for all
purposes the requirements of a financing statement as set forth in Article 9 of
the applicable Uniform Commercial Code. The Borrower hereby irrevocably appoints
the Lender as the Borrower’s attorney-in-fact, with power of substitution, in
the name of the Lender or in the name of the Borrower or otherwise, for the use
and benefit of the Lender, but at the cost and expense of the Borrower and
without notice to the Borrower, to execute and deliver any and all of the
instruments and other documents and take any action which the Lender may require
pursuant the foregoing provisions of this Section. Further, to the extent
permitted by applicable Laws, the Lender may file, without the Borrower’s
signature, one or more financing statements or other notices disclosing the
Lender’s liens and other security interests. All financing statements and
notices may describe the Lender’s collateral as all assets or all personal
property of Borrower. The Borrower hereby ratifies and confirms the validity of
any and all financing statements filed by the Lender prior to the date of this
Agreement.

6.1.15 Equipment

The Borrower will (a) maintain all Equipment as personalty, (b) not affix any
Equipment to any real estate in such manner as to become a fixture or part of
such real estate, and (c) shall hold no Equipment on a sale on approval basis.
The Borrower hereby declares its intent that, notwithstanding the means of
attachment, no goods of the Borrower hereafter attached to any realty shall be
deemed a fixture, which declaration shall be irrevocable, without the Lender’s
consent.

6.1.16 Collection of Receivables.

Until such time that the Lender shall notify the Borrower of the revocation of
such privilege and except as otherwise provided by this Agreement, the Borrower
shall at its own expense have the privilege for the account of, and in trust
for, the Lender of collecting its Receivables and all Items of Payment and shall
otherwise completely service all of the Receivables including (a) the billing,
posting and maintaining of complete records applicable thereto, (b) the taking
of such action with respect to the Receivables as the Lender may request or in
the absence of such request, as the Borrower may deem advisable; and (c) the
granting, in the ordinary course of business, to any Account Debtor, any rebate,
refund or adjustment to which the Account Debtor may be lawfully entitled, and
may accept, in connection therewith, the return of goods, the sale or lease of
which shall have given rise to a Receivable and may take such other actions
relating to the settling of any Account Debtor’s claim as may be commercially
reasonable. The Lender may, at its option, at any time or from time to time
after and during the continuance of an Event of Default hereunder, revoke the
collection privilege given in this Agreement to the Borrower by either giving
notice of its assignment of, and lien on the Collateral to the Account Debtors
or giving notice of such revocation to the Borrower. The Lender shall not have
any duty to, and the Borrower hereby releases the Lender from all claims of loss
or damage caused by the delay or failure to collect or enforce any of the
Receivables or to preserve any rights against any other party with an interest
in the Collateral. The Lender shall be entitled at any time and from time to
time to confirm and verify Receivables.

6.1.17 Assignments of Receivables.

The Borrower will promptly, upon request, execute and deliver to the Lender
written assignments, in form and content acceptable to the Lender, of specific
Receivables or groups of Receivables; provided, however, the Lien and/or
security interest granted to the Lender under this Agreement shall not be
limited in any way to or by the inclusion or exclusion of Receivables within
such assignments. Receivables so assigned shall secure payment of the
Obligations and are not sold to the Lender whether or not any assignment
thereof, which is separate from this Agreement, is in form absolute. The
Borrower agrees that neither any assignment to the Lender nor any other
provision contained in this Agreement or any of the other Financing Documents
shall impose on the Lender any obligation or liability of the Borrower with
respect to that which is assigned and the Borrower hereby agrees to indemnify
the Lender and hold the Lender harmless from any and all claims, actions, suits,
losses, damages, costs, expenses, fees, obligations and liabilities which may be
incurred by or imposed upon the Lender by virtue of the assignment of and Lien
on the Borrower’s rights, title and interest in, to, and under the Collateral.

6.1.18 Government Accounts.

The Borrower will immediately notify the Lender if any of the Receivables arise
out of contracts with the United States or with any other Governmental
Authority, and execute any instruments and take any steps required by the Lender
in order that all moneys due and to become due under such contracts shall be
assigned to the Lender and notice thereof given to the Governmental Authority
under the Federal Assignment of Claims Act or any other applicable Laws.

6.1.19 Notice of Returned Goods, etc.

The Borrower will promptly notify the Lender of the return, rejection or
repossession of any goods sold or delivered in respect of any Receivables, and
of any claims made in regard thereto to the extent that the aggregate purchase
price of any such goods in any given calendar month exceeds in the aggregate Ten
Thousand Dollars ($10,000.00) in any given calendar month.

6.1.20 Inventory.

With respect to the Inventory, the Borrower will: (a) as soon as possible upon
demand by the Lender from time to time, prepare and deliver to the Lender
designations of Inventory specifying the Borrower’s cost of Inventory, the
retail price thereof, and such other matters and information relating to the
Inventory as the Lender may reasonably request; (b) keep correct and accurate
records itemizing and describing the kind, type, quality and quantity of
Inventory, the Borrower’s cost therefor and the selling price thereof, all of
which records shall be available to the officers, employees or agents of the
Lender upon demand for inspection and copying thereof; (c) not store any of its
Inventory with a bailee, warehouseman or similar Person without the Lender’s
prior written consent, which consent may be conditioned on, among other things,
delivery by the bailee, warehouseman or similar Person to the Lender of
warehouse receipts, in form acceptable to the Lender, in the name of the Lender
evidencing the storage of Inventory and the Lender’s interests therein; and
(d) permit the Lender and its agents or representatives to inspect and examine
the Inventory and to check and test the same as to quality, quantity, value and
condition at any time or times hereafter during the Borrower’s usual business
hours or at other reasonable times. The Borrower shall be permitted to sell its
Inventory in the ordinary course of its business until the occurrence of an
Event of Default.

Section 6.2 Negative Covenants.

Until full payment and performance of all Obligations, the Borrower covenants
and agrees that (without limiting any requirement of any other Financing
Documents):

6.2.1 Indebtedness.

The Borrower will not create, incur, assume or become liable directly or
indirectly in any manner for any Indebtedness for Borrowed Money other than to
the Lender, except for normal trade debts incurred in the ordinary course of the
Borrower’s business, and except for existing indebtedness described on EXHIBIT
E. The Borrower will not prepay any such Indebtedness for Borrowed Money, other
than to the Lender.

6.2.2 Liens.

The Borrower will not (a) grant, suffer or permit any Liens, contractual or
otherwise, against it or its assets, except Liens in favor of the Lender that
are first priority Liens and except any disclosed on EXHIBIT F, (b) agree for
the benefit of any Person (other than the Lender) not to grant a Lien on any of
its assets, or (c) fail to pay promptly when due all lawful claims, whether for
labor, materials or otherwise.

6.2.3 Extensions of Credit.

The Borrower will not make any loan, advance or extension of credit to any
individual, partnership, corporation or other entity, other than trade credit on
reasonable terms extended to customers of the Borrower in the ordinary course of
business.

6.2.4 Transfer of Assets or Control.

The Borrower will not (a) sell, lease, sell and rent or lease back within one
year, assign, release, abandon or otherwise dispose of or transfer (including,
without limitation, transfers or assignments by merger, consolidation or
operation of law) any assets, except inventory sold in the ordinary course of
its business prior to an Event of Default under this Agreement and the sale or
other disposition of Intellectual Property strictly in accordance with the Plan
of Reorganization, (b) enter into, or otherwise be the subject of, any merger or
consolidation, or transfer of all or substantially all of the assets of any
Person, (c) permit or suffer to occur the transfer of control of or any
ownership interest in the Borrower, (d) permit or suffer to occur any change in
the Borrower’s key management, (e) form or acquire any subsidiary unless such
subsidiary becomes an Additional Obligor and complies with the provisions of
Section 6.1.5 above, or (f) alter or amend its capital structure, authorize any
additional class of equity, issue any stock or equity of any class.

6.2.5 Sales of Intellectual Property.

Borrower covenants and agrees not to sell, license or otherwise dispose of all
or any portion of the Intellectual Property except in strict accordance with the
terms of the Plan of Reorganization. The proceeds of the sale of other
disposition of the Intellectual Property shall be applied by the Borrower
strictly in accordance with the terms and provisions of the Plan of
Reorganization.

6.2.6 Investments.

The Borrower will not make, assume, acquire or continue to hold any investment
in any real property (unless used in connection with its business and treated as
a fixed or capital asset of the Borrower) or in any Person, whether by stock
purchase, capital contribution, acquisition of indebtedness of such Person or
otherwise (including, without limitation, investments in any joint venture or
partnership or in any Investment Property); provided, however, that Borrower may
create subsidiaries if and to the extent that any such subsidiary becomes an
Additional Obligor and complies with the provisions of Section 6.1.5 above.

6.2.7 Character of Business.

The Borrower will not change the general character of business as conducted at
the date hereof, or engage in any type of business not reasonably related to its
business as presently conducted.

6.2.8 Subordinated Indebtedness.

The Borrower will not, and will not permit any subsidiary to make: (a) any
payment of principal of, or interest on, any of the Subordinated Indebtedness,
including, without limitation, the Subordinated Debt, if a Default or an Event
of Default then exists hereunder or would result from such payment; (b) any
payment of the principal or interest due on the Subordinated Indebtedness as a
result of acceleration thereunder or a mandatory prepayment thereunder; (c) any
amendment or modification of or supplement to the documents evidencing or
securing the Subordinated Indebtedness; or (d) payment of principal or interest
on the Subordinated Indebtedness other than when due (without giving effect to
any acceleration of maturity or mandatory prepayment).

ARTICLE VII

DEFAULT

Section 7.1 Events of Default.

The Borrower shall be in default under this Agreement and under each of the
other Financing Documents upon the occurrence of any one or more of the
following (each an “Event of Default”; any one or more collectively, “Events of
Default”):

(a) there occurs any failure to pay any amounts when due and owing under the
Loans or the other Obligations; or

(b) any representation or warranty made in this Agreement or in connection with
this Agreement (including, without limitation, any opinion of counsel for the
Borrower or other obligor to the Lender), any of the other Financing Documents,
or the Obligations, shall prove to have been false or misleading when made (or,
if applicable, when reaffirmed) in any material respect; or

(c) the Borrower or any other obligor under the Financing Documents fails to
timely and properly observe, keep or perform, any term, covenant, agreement or
condition in this Agreement, in any of the other Financing Documents, which
failure is not cured within any express cure period, or challenges (or states
its intention to challenge) the validity of any material provision of the
Financing Documents; or

(d) the Borrower or any other obligor under the Financing Documents suspends or
terminates its business operations or liquidates, dissolves or terminates its
existence or, if an individual, dies; or

(e) the Borrower or any other obligor under the Financing Documents is in
default under any indebtedness for borrowed money (other than the Loans); or

(f) the Borrower or any other obligor under the Financing Documents admits in
writing its inability generally to pay its debts as they mature or shall make
any assignment for the benefit of any of its creditors; or

(g) the Borrower or any other obligor under the Financing Documents is the
subject of federal or state bankruptcy, insolvency, receivership or trustee
proceedings other than the Bankruptcy Case; or

(h) any of the Financing Documents shall for any reason (except to the extent
permitted by its express terms) cease to be effective; or

(i) the Lender at any time shall cease to have a valid and perfected first
priority Lien on, or security interest in, any of the property (real or
personal) purported to be covered any of the Financing Documents; or

(j) any execution or attachment shall be levied against the Collateral, or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied; or

(k) the Borrower suffers, in the good faith judgment of the Lender, a Material
Adverse Change in the Borrower’s financial condition; or

(l) the ability of the Lender to realize on the Collateral, in the good faith
judgment of the Lender, to realize thereon is materially impaired.

Section 7.2 Rights And Remedies.

Upon the occurrence of any Event of Default, the Lender may at any time
thereafter exercise any one or more of the following rights, powers or remedies:

7.2.1 Acceleration.

The Lender may declare the Obligations to be immediately due and payable,
notwithstanding anything contained in this Agreement or in any of the other
Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which the
Borrower hereby waives. THE OCCURRENCE OR NON-OCCURRENCE OF A DEFAULT OR AN
EVENT OF DEFAULT UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER FINANCING
DOCUMENTS SHALL IN NO WAY AFFECT OR CONDITION THE LENDER’S RIGHT TO IMMEDIATE
PAYMENT AT ANY TIME OF ANY OF THE OBLIGATIONS WHICH ARE PAYABLE ON DEMAND
REGARDLESS OF WHETHER OR NOT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED.

7.2.2 Further Advances.

The Lender may from time to time without notice to the Borrower suspend,
terminate or limit any further loans or other extensions of credit under this
Agreement and under any of the other Financing Documents. Further, upon the
occurrence of an Event of Default or Default with respect to any event specified
in clause (g) or clause (h) of Section 7.1 (Events of Default), any commitment
of the Lender to make advances under the Loans and any agreement in any of the
Financing Documents to provide additional credit shall immediately and
automatically terminate and the unpaid principal amount of the Term Note and the
Revolving Credit Note (with accrued interest thereon) and all other Obligations
then outstanding, shall immediately become due and payable without further
action of any kind and without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower.

7.2.3 Uniform Commercial Code.

The Lender shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws. Upon demand by
the Lender, the Borrower shall assemble the Collateral and make it available to
the Lender, at a place designated by the Lender. The Lender or its agents may
without notice from time to time enter upon the Borrower’s premises to take
possession of the Collateral, to remove it, to render it unusable, to process it
or otherwise prepare it for sale, or to sell or otherwise dispose of it.

Any written notice of the sale, disposition or other intended action by the
Lender with respect to the Collateral which is sent by regular mail, postage
prepaid, to the Borrower at the address the Borrower which may from time to time
be shown on the Lender’s records, at least ten (10) days prior to such sale,
disposition or other action, shall constitute commercially reasonable notice to
the Borrower. The Lender may alternatively or additionally give such notice in
any other commercially reasonable manner. Nothing in this Agreement shall
require the Lender to give any notice not required by applicable Laws.

If any consent, approval, or authorization of any state, municipal or other
governmental department, agency or authority or of any person, or any person,
corporation, partnership or other entity having any interest therein, should be
necessary to effectuate any sale or other disposition of the Collateral, the
Borrower agrees to execute all such applications and other instruments, and to
take all other action, as may be required in connection with securing any such
consent, approval or authorization.

The Borrower recognizes that the Lender may be unable to effect a public sale of
all or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and other
applicable federal and state Laws. The Lender may, therefore, in its discretion,
take such steps as it may deem appropriate to comply with such Laws and may, for
example, at any sale of the Collateral consisting of securities restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention, including, without limitation, a requirement that the
Persons making such purchases represent and agree to the satisfaction of the
Lender that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any thereof.
The Borrower covenants and agrees to do or cause to be done promptly all such
acts and things as the Lender may request from time to time and as may be
necessary to offer and/or sell the securities or any part thereof in a manner
which is valid and binding and in conformance with all applicable Laws. Upon any
such sale or disposition, the Lender shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral consisting of securities so
sold.

7.2.4 Specific Rights With Regard to Collateral.

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Lender may (but shall be under
no obligation to), without notice to the Borrower, and the Borrower hereby
irrevocably appoints the Lender as its attorney-in-fact, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower:

(a) request any account debtor obligated on any of the Accounts to make payments
thereon directly to the Lender, with the Lender taking control of the cash and
non-cash proceeds thereof;

(b) compromise, extend or renew any of the Collateral or deal with the same as
it may deem advisable;

(c) make exchanges, substitutions or surrenders of all or any part of the
Collateral;

(d) copy, transcribe, or remove from any place of business of the Borrower all
books, records, ledger sheets, correspondence, invoices and documents, relating
to or evidencing any of the Collateral or without cost or expense to the Lender,
make such use of the Borrower’s place(s) of business as may be reasonably
necessary to administer, control and collect the Collateral;

(e) repair, alter or supply goods if necessary to fulfill in whole or in part
the purchase order of any account debtor;

(f) demand, collect, receipt for and give renewals, extensions, discharges and
releases of any of the Collateral;

(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;

(h) settle, renew, extend, compromise, compound, exchange or adjust claims in
respect of any of the Collateral or any legal proceedings brought in respect
thereof;

(i) endorse or sign the name of the Borrower upon any items of payment,
certificates of title, instruments, securities, stock powers, documents,
documents of title, financing statements, assignments, notices, or other writing
relating to or part of the Collateral and on any Proof of Claim in bankruptcy
against an account debtor;

(j) notify the Post Office authorities to change the address for the delivery of
mail to the Borrower to such address or Post Office Box as the Lender may
designate and receive and open all mail addressed to the Borrower; and

(k) take any other action necessary or beneficial to realize upon or dispose of
the Collateral or to carry out the terms of this Agreement.

7.2.5 Protection of Collateral.

The Borrower agrees that the Lender may at any time take such steps as the
Lender deems reasonably necessary to protect the Lender’s interest in, and to
preserve the Collateral, including, without limitation, the hiring of such
security guards, the placing of other security protection measures, and
otherwise restricting access to owned or leased locations where Collateral is
located, all as the Lender deems appropriate from time to time, may employ and
maintain at any of the Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect the Lender’s interests in the
Collateral and may lease warehouse facilities to which the Lender may move all
or any part of the Collateral to the extent commercially reasonable. The
Borrower agrees to cooperate fully with the Lender’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as the Lender
may reasonably direct. All of the Lender’s expenses of preserving the
Collateral, including any reasonable expenses relating to the compensation and
bonding of a custodian, shall be part of the Enforcement Costs.

7.2.6 Application of Proceeds.

Any proceeds of sale or other disposition of the Collateral will be applied by
the Lender to the payment of any and all Enforcement Costs, taxes, and fees owed
to the Lender, and any balance of such proceeds will be applied by the Lender to
the payment of the balance of the Obligations in such order and manner of
application as the Lender may from time to time in its sole and absolute
discretion determine. If the sale or other disposition of the Collateral fails
to fully satisfy the Obligations, the Borrower shall remain liable to the Lender
for any deficiency.

7.2.7 Performance by Lender.

If the Borrower shall fail to pay the Obligations or otherwise fail to perform,
observe or comply with any of the conditions, covenants, terms, stipulations or
agreements contained in this Agreement or any of the other Financing Documents,
the Lender without notice to or demand upon the Borrower and without waiving or
releasing any of the Obligations or any Event of Default, may (but shall be
under no obligation to) at any time thereafter make such payment or perform such
act for the account and at the expense of the Borrower, and may enter upon the
premises of the Borrower for that purpose and take all such action thereon as
the Lender may consider necessary or appropriate for such purpose and the
Borrower hereby irrevocably appoints the Lender as its attorney-in-fact to do
so, with power of substitution, in the name of the Lender or in the name of the
Borrower or otherwise, for the use and benefit of the Lender, but at the cost
and expense of the Borrower and without notice to the Borrower. All sums so paid
or advanced by the Lender together with interest thereon from the date of
payment, advance or incurring until paid in full at a per annum rate of interest
equal at all times to the default rate of interest permitted under any
promissory note at any time evidencing any of the Obligations and designated by
the Lender, and all costs and expenses, shall be paid by the Borrower to the
Lender on demand, and shall constitute and become a part of the Obligations.

7.2.8 Other Remedies.

The Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws. The Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
the Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with, the Lender.

ARTICLE VIII

MISCELLANEOUS

The Borrower and the Lender further covenant and agree as follows, without
limiting any requirement of any other Financing Document:

Section 8.1 Notices.

All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement must be in
writing, hand delivered, sent by nationally recognized overnight courier or
mailed, addressed to the Borrower and to the Lender at the following address:

         
the Lender:
  James A. Coyne

 
  East River Capital LLC

 
  200 Nyala Farm Road
 
  Westport, Connecticut 06880

 
  Email: jacoyne@equisgroup.com

 
  Fax: (203) 341-9988

 
  Phone: (203) 341-0515

with a copy to:
  Brian F. Kenney, Esquire

 
  Miles & Stockbridge P.C.

 
  1751 Pinnacle Drive, Suite 500
 
  McLean, Virginia 22102

 
  Email: bkenney@milesstockbridge.com

 
  Fax: (703) 610-8686

 
  Phone: (703) 610-8664

the Borrower:
  Perry L. Nolen, President

 
  Xybernaut Corporation

 
  12701 Fair Lakes Circle, Suite 550
 
  Fairfax, Virginia 22033

 
  Email: pnolen@xybernaut.com

 
  Fax: (703) 654-7070

 
  Phone: (703) 654-3591

with a copy to:
  Thomas Cabaniss, Esquire

 
  McGuire Woods LLP

 
  Bank of America Corporate Center

 
  100 North Tryon Street, Suite 2900
 
  Charlotte, North Carolina 28202

 
  Email: tcabaniss@McGuireWoods.com

 
  Fax: (704) 373-4011

 
  Phone: (704) 373-8953


or to such other address as any party may designate by written notice to the
other party. Each such notice, request and demand shall be deemed given or made
as follows:

(a) If sent by hand delivery, upon delivery;

(b) If sent by nationally recognized overnight courier service, on the business
day next following the day on which the notice is delivered to such courier; or

(c) If sent by mail, upon the earlier of the date of receipt or five (5) days
after deposit in the U.S. Mail, first class postage prepaid.

Section 8.2 Cumulative Rights and No Waiver.

Each and every right granted to the Lender under any Financing Document, or
allowed it by law or equity shall be cumulative of each other and may be
exercised in addition to any and all other rights of the Lender, and no delay in
exercising any right shall operate as a waiver thereof, nor shall any single or
partial exercise by the Lender of any right preclude any other or future
exercise thereof or the exercise of any other right. The Borrower expressly
waives any presentment, demand, protest or other notice of any kind, including
but not limited to notice of intent to accelerate and notice of acceleration. No
notice to or demand on the Borrower in any case shall, of itself, entitle the
Borrower to any other or future notice or demand in similar or other
circumstances, except as expressly required in this Agreement. Without limiting
the generality of the foregoing, the Lender may proceed against the Borrower
with or without proceeding against any guarantor, surety, indemnitor or any
other Person who may be liable for all or any part of the Obligations.

Section 8.3 Costs, Expenses and Attorney’s Fees.

The Borrower shall pay to the Lender ON DEMAND the full amount of all expenses,
charges, costs, taxes, and fees including, without limitation, reasonable
outside counsel fees and all allocated costs of the Lender’s in-house counsel if
permitted by applicable Laws, whether incurred prior to the institution of any
suit or other proceeding or otherwise, incurred by or on behalf of the Lender in
connection with (a) negotiation and preparation of this Agreement and each of
the Financing Documents, and (b) the Lender’s continued administration thereof,
and (c) the perfection, collection, maintenance, preservation, inspection,
insuring, defense, protection, realization upon, disposition, sale or
enforcement of all or any part of the Collateral or the enforcement or
collection of the Obligations and shall also pay to the Lender immediately ON
DEMAND interest thereon from the date incurred or advanced until paid in full at
a per annum rate of interest equal at all times to the default rate of interest
permitted under any promissory note at any time evidencing any of the
Obligations and designated by the Lender. The Lender may, at its option
exercised from time to time, make an advance under the Revolving Loan or debit
any deposit account of the Borrower with the Lender to cover in whole or in part
any amounts owed under this Agreement.

Section 8.4 Applicable Law.

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and interpreted in accordance with the Laws of the State of New York
and applicable United States federal law.

Section 8.5 Consent to Jurisdiction.

The Borrower irrevocably submits to the jurisdiction of any state or federal
court sitting in either the State of New York, or the Commonwealth of Virginia,
over any suit, action or proceeding arising out of or relating to this Agreement
or any of the other Financing Documents. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon the Borrower and may be enforced in any court in which the Borrower
is subject to jurisdiction, by a suit upon such judgment, provided that service
of process is effected upon the Borrower as permitted by applicable Laws.

Section 8.6 Amendment; Other Provisions.

No modification, consent, amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall be
effective unless the same shall be in writing and signed by an officer of the
Lender, and then shall be effective only in the specified instance and for the
purpose for which given. This Agreement is binding upon and shall inure to the
benefit of the Borrower and the Lender, and their respective heirs, personal
representatives, successors and assigns; however, no assignment or other
transfer of the Borrower’s rights or obligations hereunder shall be made or be
effective without the Lender’s prior written consent, nor shall it relieve the
Borrower of any obligations hereunder. There is no third party beneficiary of
this Agreement, including, without limitation, any of the GUC Representative,
the holder of any general unsecured claim against the Borrower or any other
creditor of the Borrower. The headings in this Agreement are included herein for
convenience only, shall not constitute a part of this Agreement for any other
purpose, and shall not be deemed to affect the meaning or construction of any of
the provisions hereof.

Section 8.7 Documents.

All documents, certificates and other items required under this Agreement to be
executed and/or delivered to the Lender shall be in form and content
satisfactory to the Lender and its counsel.

Section 8.8 Partial Invalidity.

The unenforceability or invalidity of any provision of this Agreement shall not
affect the enforceability or validity of any other provision herein and the
invalidity or unenforceability of any provision of any Financing Document to any
Person or circumstance shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances.

Section 8.9 Environmental Indemnification.

The Borrower shall indemnify, defend and hold the Lender and its successors and
assigns harmless from and against any and all claims, demands, suits, losses,
damages, assessments, fines, penalties, costs or other expenses (including
reasonable attorneys’ fees and court costs) arising from or in any way related
to any of the transactions contemplated hereby, including but not limited to
actual or threatened damage to the environment, agency costs of investigation,
personal injury or death, or property damage, due to a release or alleged
release of Hazardous Materials, arising from the Borrower’s business operations,
any other property owned by the Borrower or in the surface or ground water
arising from the Borrower’s business operations, or gaseous emissions arising
from the Borrower’s business operations or any other condition existing or
arising from the Borrower’s business operations resulting from the use or
existence of Hazardous Materials, whether such claim proves to be true or false.
The Borrower further agrees that its indemnity obligations shall include, but
are not limited to, liability for damages resulting from the personal injury or
death of an employee of the Borrower, regardless of whether the Borrower has
paid the employee under the workmen’s compensation laws of any state or other
similar federal or state legislation for the protection of employees. The term
“property damage” as used in this section includes, but is not limited to,
damage to any real or personal property of the Borrower, the Lender, and of any
third parties. The Borrower’s obligations under this section shall survive the
repayment of the Loans and any deed in lieu of foreclosure or foreclosure of any
deed of trust, security agreement, mortgage or other Financing Documents
securing all or any part of the Obligations.

Section 8.10 Survivability.

All covenants, agreements, representations and warranties made herein or in the
other Financing Documents shall survive the making of the Loans and shall
continue in full force and effect so long as any Loan or other Obligations are
outstanding.

Section 8.11 Entire Agreement.

This Agreement is intended by the Lender and the Borrower to be a complete,
exclusive and final expression of the agreements contained herein. Neither the
Lender nor the Borrower shall hereafter have any rights under any prior
agreements pertaining to the matters addressed by this Agreement but shall look
solely to this Agreement for definition and determination of all of their
respective rights, liabilities and responsibilities under this Agreement.

Section 8.12 Headings.

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

Section 8.13 NO ORAL AGREEMENT.

THIS WRITTEN AGREEMENT AND THE OTHER FINANCING DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 8.14 WAIVER OF TRIAL BY JURY.

THE BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE COLLATERAL. THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

This waiver is knowingly, willingly and voluntarily made by the Borrower and the
Lender, and the Borrower and the Lender hereby represent that no representations
of fact or opinion have been made by any individual to induce this waiver of
trial by jury or to in any way modify or nullify its effect. The Borrower and
the Lender further represent that they have been represented in the signing of
this Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.

Section 8.15 General Indemnification.

The Borrower agrees to indemnify and hold harmless, the Lender, the Lender’s
parent and Affiliates and the Lender’s parent’s and Affiliates’ officers,
directors, shareholders, employees and agents (each an collectively, the
“Indemnified Parties”), from and against any and all claims, liabilities,
losses, damages, costs and expenses (whether or not such Indemnified Party is a
party to any litigation), including without limitation, reasonable attorney’s
fees and costs and costs of investigation, document production, attendance at
depositions or other discovery, incurred by any Indemnified Party with respect
to, arising out of or as a consequence of (a) this Agreement or any of the other
Financing Documents, including without limitation, any failure of the Borrower
to pay when due (at maturity, by acceleration or otherwise) any principal,
interest, fee or any other amount due under this Agreement or the other
Financing Documents, or any other Event of Default; (b) the use by the Borrower
of any proceeds advanced hereunder; (c) the transactions contemplated hereunder;
or (d) any claim, demand, action or cause of action being asserted against
(i) the Borrower or any of its Affiliates by any other Person, or (ii) any
Indemnified Party by the Borrower in connection with the transactions
contemplated hereunder. Notwithstanding anything herein or elsewhere to the
contrary, the Borrower shall not be obligated to indemnify or hold harmless any
Indemnified Party from any liability, loss or damage resulting from the gross
negligence, willful misconduct or unlawful actions of such Indemnified Party.
Any amount payable to the Lender under this Section will bear interest at the
highest default rate of interest applicable from time to time with respect to
any of the Loans from the due date until paid.

ARTICLE IX

ACKNOWLEDGMENTS

Section 9.1 Existing Obligations.

The Borrower hereby acknowledges, confirms and agrees that, as of the close of
business on November      , 2006, the Borrower is indebted to the Lender for
loans under the Existing Loan Documents in the aggregate principal amount of
$     , together with interest at the rate of 15% per annum, and all fees,
costs, expenses, premium and other charges relating thereto accrued and accruing
thereon as of the date of full payment and satisfaction of the Pre-Effective
Date Obligations, all of which are unconditionally owing by the Borrower to the
Lender, without offset, defense or counterclaim of any kind, nature or
description whatsoever. The Borrower hereby expressly assumes, confirms and
ratifies its assumption of the Pre-Effective Date Obligations to the Lender and
the Borrower shall continue to be and shall be directly and primarily liable in
all respects for all of the Pre-Effective Date Obligations to the Lender, and
such Pre-Effective Date Obligations are unconditionally owing to the Lender,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

Section 9.2 Acknowledgement of Security Intersts.

(a) The Borrower hereby acknowledges, confirms and agrees that the Lender has
and shall continue to have a security interest in and lien upon the Collateral
heretofore granted to the Lender pursuant to the Existing Loan Documents to
secure the Pre-Effective Date Obligations, as well as any Collateral granted
under this Agreement or under any of the other Financing Documents or otherwise
granted to or held by the Lender.

(b) The liens and security interests of the Lender in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to the Lender,
whether under the Existing Loan Documents, this Agreement or any of the other
Financing Documents.

Section 9.3 Existing Loan Documents.

The Borrower hereby acknowledges, confirms and agrees that: (a) the Existing
Loan Documents have been duly executed and delivered by the Borrower, (b) the
Existing Loan Documents are in full force and effect, (c) the agreements and
obligations of the Borrower contained in the Existing Loan Documents constitute
the legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, (d) the Borrower has no
valid defense to the enforcement of such obligations, and (e) the Lender is
entitled to all of the rights and remedies provided for in the Existing Loan
Documents. The acknowledgements contained herein shall not be construed to limit
or affect any of the terms of any other agreements of the Borrower with, to or
in favor of the Lender.

[Signatures Follow On Next Page]

1

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement on
the day and year first above written.

WITNESS OR ATTEST: XYBERNAUT CORPORATION

     By:     (Seal)

Name:
Title:

WITNESS: EAST RIVER CAPITAL LLC

     By:     (Seal)

Name:
Title:

2

EXHIBIT A TO LOAN AND SECURITY AGREEMENT

(Confirmation Order)

Attached

3

EXHIBIT B TO LOAN AND SECURITY AGREEMENT

The following identifies all of Borrower’s Intellectual Property:

4

EXHIBIT C-1 TO LOAN AND SECURITY AGREEMENT

5

EXHIBIT C-2 TO LOAN AND SECURITY AGREEMENT

6

EXHIBIT D TO LOAN AND SECURITY AGREEMENT

The Borrower further represents and warrants to the Lender as follows:

(a) The exact legal name and the state of organization of the Borrowers are as
stated in the initial paragraph to this Agreement.

(b) The organizational identification number of the Borrower is      .

(a) The Borrower’s Federal tax identification number is      .

(c) The Borrower’s chief executive office is:



      Street Address:



      City or Town:  



      County:  



      State:  

(d) The Borrower in fact manages the main part of its business operations from
that address; and it is at that address that persons dealing with the Borrower
would normally look for credit information.

(e) The mailing address of the Borrower to be inserted on financing statements
covering the Collateral is:

(f) In the twelve years preceding the date hereof, the Borrower has not changed
its name, state of organization, identity or structure, has not conducted
business under any name other than its current name, and has not conducted its
business in any jurisdiction other than the jurisdiction in which its chief
executive office is currently located, except as follows:

(g) The Borrower has no subsidiaries.

(h) The following describes any and each place of business of the Borrower which
is not otherwise identified above:

(i) The following describes any and each location of any books and records of
the Borrower, which location is not otherwise identified above:

(j) The following describes any and each location, where any of the Collateral
is located, which location is not otherwise identified above:

7

EXHIBIT E TO LOAN AND SECURITY AGREEMENT

The following is all indebtedness described in 6.2.1 (Indebtedness) except that
in favor of the Lender and except for normal trade debts in the ordinary course
of business:

Indebtedness for LC Fund Claims (as that term is defined in the Plan of
Reorganization).

8

EXHIBIT F TO LOAN AND SECURITY AGREEMENT

The following are all Liens on the property of the Borrower other than Liens in
favor of the Lender:

Liens in favor of the LC Fund (as that term is defined in the Plan of
Reorganization), which are subordinate to Liens in favor of the Lender.

9

EXHIBIT G TO LOAN AND SECURITY AGREEMENT

The following are the only proceedings involving the Borrower pending or, to the
knowledge of the Borrower, threatened before any court or governmental
authority, agency, instrumentality or arbitration authority:

10